Appeal from a judg*1264ment of the Supreme Court (McDonough, J.), entered March 15, 2013 in Greene County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a February 2012 decision of respondent denying his request for parole release. Supreme Court dismissed the petition and this appeal ensued. The Attorney General has advised this Court that petitioner reappeared before respondent in August 2013, at which time his request for parole release was again denied. Accordingly, the appeal must be dismissed as moot (see Matter of Griffin v Evans, 105 AD3d 1221, 1222 [2013]; Matter of Charlemagne v Evans, 104 AD3d 1012, 1012 [2013]). Contrary to petitioner’s claim, we find that the exception to the mootness doctrine is inapplicable here (see Matter of Marcelin v Evans, 108 AD3d 979, 979 [2013], lv denied 22 NY3d 855 [2013]; Matter of Gilsinger v New York State Div. of Parole, 76 AD3d 1130, 1130 [2010]).
Peters, PJ., Lahtinen, McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.